DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The present application’s claims and specification use the word “buried” to describe placement of the treatment device in a muscle of the tongue. The usual English word to describe the placement of an item in the body is not “buried” but “implanted”. For greater clarity in this application, the examiner recommends amending the word “buried” to “implanted” where it occurs. This change would not constitute new matter, as the language and drawings of the application make it clear what is being described.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US Patent Application Publication 2015/0039046), hereinafter Gross.
Regarding claim 1, Gross teaches a sleep apnea treatment device having a buried breathing stimulation capsule configured to be fixed in a lower jaw of a user (Gross, ¶[0003-0005], sleep apnea treatment; Figs. 1 and 2, implanted stimulation capsule 42 is fixed in a lower jaw of a user), the buried breathing stimulation capsule comprising: a power receiving coil receiving an electrical power for the buried breathing stimulation capsule (Gross, stimulation capsule 42 has antenna 52 which may be used to receive electrical power, ¶[0128-0129]); and an output electrode electrically connected to the power receiving coil to emit a predetermined voltage to stimulate a tongue muscle of the lower jaw of the user so as to cause a contraction of the tongue muscle (Gross, ¶[0128], output electrode 24 receives the power and emits voltage to stimulate the hypoglossal nerve, which causes contraction of the genioglossus, ¶[0004]; ¶[0036], emitting a calculated stimulation current).
Regarding claim 3, Gross teaches that the tongue muscle comprises a genioglossus muscle located under a tongue and attached to an inner surface of a mandibular bone (Gross, ¶[0004], treatment of sleep apnea through genioglossus advancement, ¶[0005], the hypoglossal nerve is stimulated to accomplish this, and this nerve innervates the genioglossus) The genioglossus inherently is a structure located under a tongue and attached to an inner surface of a mandibular bone.
Regarding claim 4, Gross teaches that the device comprises a wireless power supply module to provide the electrical power for the buried breathing stimulation capsule by wireless induction (Gross, ¶[0129-130], Fig. 2, extracorporeal control unit 54 is a wireless power supply module sends wireless power to the implantable unit 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Pivonka et al. (US Patent Application Publication 2018/0028824), hereinafter Pivonka.
Regarding claim 2, Gross does not teach the user of a buck-boost circuit in the capsule. Pivonka teaches an implantable stimulation device with a buck-boost converter in its capsule, disposed between the power receiving coil and the output electrode to provide a desired voltage for the output electrode (Pivonka, ¶[0012], ¶[0026], implantable device for sleep apnea treatment; ¶[0055], ¶[0277], buck-boost converter for power conversion in implantable device). It would have been obvious to one having ordinary skill in the art to include a buck-boost converter between the receiving coil and the power output electrode in the Gross invention in order to convert the voltage received wirelessly to the correct level for stimulation of the patient.

Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Aghassian et al. (US Patent Application Publication 2017/0281936), hereinafter Aghassian ‘936.
Regarding claim 5, Gross teaches that the wireless power supply module comprises: a power output coil wirelessly inducing the power receiving coil to provide the electrical power for the buried breathing stimulation capsule (Gross, ¶[0129-0130], the wireless power supply module has an antenna, for powering the implant; this antenna is a power output device). Gross does not explicitly state that the transmission antenna is a coil. However, antennas are variously claimed as loops (Gross, ¶[0129]) or coils (Gross, Fig. 2 antenna 52, a coil) or an induction antenna (Gross, ¶[0129]), a 
Regarding claim 6, the modified Gross invention teaches that the controller comprises a logic controller (Gross, ¶[0130-0131], logic is implicit in the control of the amount of current sent; however, Aghassian ‘936 explicitly mentions logic controller to control the telemetry for such devices, in ¶[0007]). It would have been obvious to one having ordinary skill in the art to incorporate a logic controller in order to tune the 
Regarding claim 8, the modified Gross invention teaches that the wireless power supply module further comprises a signal interface connected to the controller to input breathing condition signals of the user (Gross, ¶[0005], ¶[0124-0126], the breathing condition signals are input to the controller via a signal interface; it must have a signal interface for the signal to enter the controller; then, based on the signal, the controller decides on stimulation signals).
Regarding claim 9, the modified Gross invention teaches that the wireless power supply module further comprises a human machine interface connected to the controller for the user to control the sleep apnea treatment device (Gross, ¶[0131]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Aghassian ‘936, further in view of Chow et al. (US Patent Application Publication 2012/0277829), hereinafter Chow.
Regarding claim 7, the modified Gross invention does not explicitly teach an AC-DC converter in the controller. Chow teaches that in external charging devices for implanted devices, an AC-DC converter may be used in the external charging device, which is also a controller (Chow, ¶[0024] charging device with antenna coil; ¶[0059], the external charging device 155 may have a power supply 254 with an AC-DC converter). It would have been obvious to one having ordinary skill in the art to include an AC-DC converter in the controller in order to allow the controller to be plugged into the wall to recharge its internal power, for later transmission to the implantable device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Aghassian ‘936, further in view of Aghassian et al. (US Patent Application Publication 2013/0165993), hereinafter Aghassian ‘993.
Regarding claim 10, Gross does not teach where the power comes from in the wireless power supply module. Aghassian ‘993 teaches that the wireless power supply module further comprises a power input unit connected to the controller to provide power for the wireless power supply module (Aghassian ‘993, ¶[0006], the external power module has a battery 70, which is used to power the charger to charge and transmit to the implanted device). It would have been obvious to one having ordinary skill in the art to connect the wireless power supply module’s controller to a power input unit because electronics require power to function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Erin M Piateski/Primary Examiner, Art Unit 3792